OVERTON, Justice.
The State of Florida seeks by a petition for writ of certiorari a review of a per curiam affirmed decision of the Second District Court of Appeal reported at 355 So.2d 526 (Fla. 2d DCA 1978). That decision affirmed a written opinion and order of the trial court which reduced to thirty years a life sentence imposed upon the respondent in 1973 for a conviction of first degree murder. The order of the trial court explaining its reasons for granting the reduction of sentence is properly considered record proper in this cause to determine conflict jurisdiction. We find conflict with Adams v. State, 310 So.2d 782 (Fla. 2d DCA 1975), modified on other grounds, 335 So.2d 801 (Fla.1976), and therefore we have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
We find the trial court was without authority or jurisdiction to reduce the life sentence imposed for a valid conviction of first degree murder. The affirmance of the trial court by the district court of appeal is quashed, and this cause is remanded with directions for the original sentence to be reinstated.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.